 Case 2:18-bk-20151-ER        Doc 388 Filed 10/03/18 Entered 10/03/18 14:39:26             Desc
                                     Ruling Page 1 of 3




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                   Hearing Room    1568

10:00 AM
2:18-20151    Verity Health System of California, Inc.                                Chapter 11

    #9.00    Hearing
             RE: [334] Expedited Motion for Interim Order Authorizing Credit Card Program
             with City National Bank

                                  Docket       332

  Matter Notes:
      10/3/2018


      The tentative ruling will be the order.
      Party to lodge order: Movant


      POST PDF OF TENTATIVE RULING TO CIAO
  Tentative Ruling:
      10/2/2018

      Subject to any opposition which may be presented at the hearing, the Court is
      prepared to GRANT the Motion.

      Pleadings Filed and Reviewed:
      1) Emergency Motion for Interim Order Authorizing Credit Card Program with City
         National Bank [Doc. No. 332]
         a) Notice of Errata to Emergency Motion for Interim Order Authorizing Credit
             Card Program with City National Bank [Doc. No. 336]
         b) Application for Order Setting Hearing on Shortened Notice [Doc. No. 334]
         c) Order Granting Application and Setting Hearing on Shortened Notice [Doc.
             No. 341]
         d) Notice of Hearing on Motion for Interim Order Authorizing Credit Card
             Program with City National Bank [Doc. No. 343]
         e) Declaration of Tania M. Moyron on Telephonic Notice Given of Hearing on
             Motion for Interim Order Authorizing Credit Card Program with City National

10/3/2018 12:33:46 PM                      Page 39 of 41
 Case 2:18-bk-20151-ER         Doc 388 Filed 10/03/18 Entered 10/03/18 14:39:26                   Desc
                                      Ruling Page 2 of 3




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                     Hearing Room         1568

10:00 AM
CONT...     Verity Health System of California, Inc.                                        Chapter 11
            Bank [Doc. No. 362]
      2) No Opposition is on file

      I. Facts and Summary of Pleadings
           On August 31, 2018, Verity Health Systems of California (“VHS”) and certain of
      its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
      Chapter 11 of the Bankruptcy Code. On August 31, 2018, the Court entered an order
      granting the Debtors’ motion for joint administration of the Debtors’ Chapter 11
      cases. Doc. No. 17.
           On September 28, 2018, the Court set an expedited hearing on the Debtor’s
      motion seeking authorization to open a revolving credit card account with City
      National Bank (the “Motion”). The proposed credit card facility will have a credit line
      of $20,000. The Debtors will use the credit line to pay for immediate expenses arising
      in the course of delivering health care services, such as purchasing fuel for patient
      transportation vehicles and purchasing emergency supplies for the Debtors’ facilities.
      The Debtors state that since filing for bankruptcy, they have had no access to a credit
      card to use in everyday transactions.
           To obtain the credit line, the Debtors will deposit $20,000 with City National
      Bank. Ally Bank, the lender who has provided post-petition financing, has agreed to
      allow the Debtors to use its cash collateral to make the deposit with City National
      Bank. The Official Committee of Unsecured Creditors (the “Committee”) does not
      oppose the Motion.

      II. Findings and Conclusions
          Subject to any opposition which may be presented at the hearing, the Court is
      prepared to GRANT the Motion on an interim basis. The Debtors require a credit
      facility in order to pay for everyday expenses. Absent the proposed credit facility,
      employees of the Debtors will continue to be required to use their personal credit
      cards to pay for emergency business expenses, and subsequently seek reimbursement
      from the Debtors—a cumbersome and unnecessary process.
          Pursuant to §363(b)(1), the Court authorizes the Debtor to use property of the
      estate to fund the $20,000 deposit with City National Bank. Pursuant to §364(d), the
      Debtors are authorized to incur the secured credit under the proposed facility.
          The proposed facility is approved on an interim basis pursuant to Bankruptcy Rule
      4001(c)(2), which permits the Court to approve post-petition financing on less than
      fourteen days’ notice pending a final hearing, to the extent necessary to avoid


10/3/2018 12:33:46 PM                        Page 40 of 41
 Case 2:18-bk-20151-ER        Doc 388 Filed 10/03/18 Entered 10/03/18 14:39:26               Desc
                                     Ruling Page 3 of 3




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 3, 2018                                                   Hearing Room        1568

10:00 AM
CONT...        Verity Health System of California, Inc.                                     Chapter 11
      immediate and irreparable harm.
          A final hearing on the Motion shall take place on October 24, 2018, at 11:00 a.m.
      Opposition to the granting of the Motion on a final basis must be submitted by no
      later than October 12, 2018. The Debtors’ Reply in support of the Motion, if any, is
      due by no later than October 19, 2018. Debtors shall provide notice of the final
      hearing, and shall file a proof of service so indicating, by no later than October 5,
      2018.
                                     Party Information
  Debtor(s):
       Verity Health System of California,         Represented By
                                                     Samuel R Maizel
                                                     John A Moe II
                                                     Tania M Moyron
                                                     Claude D Montgomery
                                                     Sam J Alberts




10/3/2018 12:33:46 PM                        Page 41 of 41
